In this action by a husband for a divorce, defendant appeals from three orders. Order denying defendant’s motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action affirmed, without costs. No opinion. Order granting plaintiff’s motion for an examination of defendant before trial reversed, without costs, and motion denied, without costs. The examination before trial sought would be neither material nor necessary. Order denying defendant’s motion for counsel fee and printing costs for her appeal *952to this court from the two orders above mentioned, modified by striking out of the ordering paragraph thereof the words “ in all respects denied ” and substituting in place thereof the following: “denied as to printing cost, and granted as to counsel fee to the extent that plaintiff be and he hereby is directed to pay the defendant the sum of $100.” As so modified, the order is affirmed, without costs. The said allowance of counsel fee is to be paid within ten days after the making of an order hereon. There was merit to the appeal and, therefore, a counsel fee should have been allowed. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.